Case 8:19-cv-00449-CEH-JSS Document 14 Filed 03/05/19 Page 1 of 4 PageID 559




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

    WAHEED NELSON,
                                         Case No.:      8:19-CV-00449-CEH-JSS
                   Plaintiff,

    vs.

    BOB GAULTIERI, OFFICIAL CAPACITY
    AS SHERIFF OF PINELLAS COUNTY,
    FLORIDA DEPARTMENT OF CORRECTIONS,
    CORIZON, LLC, MAXIM HEALTHCARE
    SERVICES INC., MATTHEW SWICK, M.D.
    and ALL FLORIDA ORTHOPAEDIC
    ASSOCIATES, P.A., WITCHNER BELIZAIRE, M.D.

                Defendants.
    ____________________________________________/

         DEFENDANTS MATTHEW SWICK, M.D. AND ALL FLORIDA
      ORTHOPAEDIC ASSOCIATES, P.A.'S CERTIFICATE OF INTERESTED
          PERSONS AND CORPORATE DISCLOSURE STATEMENT

           Defendants       MATTHEW       SWICK,      M.D.     and    ALL      FLORIDA

    ORTHOPAEDIC ASSOCIATES, P.A., pursuant to Rule 7.1 of the Federal Rules of

    Civil Procedure, files this Certificate of Interested Persons and Corporate Disclosure

    Statement as follows:

           1.      The name of each person, attorney, association of persons, firm, law

    firm, partnership, and corporation that has or may have an interest in the outcome of

    this action — including subsidiaries, conglomerates, affiliates, parent corporations,




                                              1
Case 8:19-cv-00449-CEH-JSS Document 14 Filed 03/05/19 Page 2 of 4 PageID 560




    publicly-traded companies that own 10% or more of a party's stock, and all other

    identifiable legal entities related to any party in this case.

                     •      Matthew J. Swick, M.D., Defendant;
                     •      All Florida Orthopaedic Associates, P.A., Defendant;
                     •      Beytin, McLaughlin, McLaughlin, O'Hara, Kinman &
                            Bocchino, P.A., Counsel for Defendants, Matthew Swick, M.D.
                            and All Florida Orthopaedic Associates, P.A.;
                     •      Bob Gaultieri, Official Capacity as Sheriff of Pinellas County,
                            Defendant;
                     •      Paul G. Rozelle, Counsel for Defendant, Bob Gaultieri in his
                            Capacity as Sheriff of Pinellas County;
                     •      Florida Department of Corrections, Defendant;
                     •      Corizon, LLC., Defendant;
                     •      Witchner Belizaire, M.D., Defendant;
                     •      The Toomey Law Firm, LLC, Counsel for Defendants, Florida
                            Department of Corrections, Corizon, LLC and Witchner
                            Belizaire, M.D.;
                     •      Maxim Healthcare Services, Inc., Defendant;
                     •      Pearson Bitman, LLP, Counsel for Maxim Healthcare Services,
                            Inc.,
                     •      Waheed Nelson, Plaintiff
                     •      Law Offices of Linda Bellomio Commons, P.A., Counsel for
                            Plaintiff;
                    •       Law Office of James V. Cook, Counsel for Plaintiff;

            2.      The name of every other entity whose publicly-traded stock, equity, or

    debt may be substantially affected by the outcome of the proceedings:

                    •       None.

            3.      The name of every other entity which is likely to be an active

    participant in the proceedings including the debtor and members of the creditors'

    committee (or twenty largest unsecured creditors) in bankruptcy cases:

                    •       None.




                                                 2
Case 8:19-cv-00449-CEH-JSS Document 14 Filed 03/05/19 Page 3 of 4 PageID 561




            4.     The name of each victim (individual or corporate) of civil and criminal

    conduct alleged to be wrongful, including every person who may be entitled to

    restitution:

                   •       Plaintiff, Waheed Nelson, alleges he was the victim of medical
                           negligence and unconstitutional, deliberate indifference to his
                           serious medical needs.


            I hereby certify that, except as disclosed above, I am unaware of any actual or

    potential conflict of interest involving the district judge and magistrate judge assigned

    to this case and will immediately notify the Court in writing on learning of any such

    conflict.

            Dated: March 5, 2019

                                           Respectfully submitted,
                                            /s/ Mindy McLaughlin
                                           MINDY MCLAUGHLIN, ESQUIRE
                                           Florida Bar No.: 96260
                                           GABRIELLE OSBORNE, ESQUIRE
                                           Florida Bar No. 16856
                                           BEYTIN, MCLAUGHLIN, MCLAUGHLIN,
                                           O’HARA, KINMAN & BOCCHINO, P.A.
                                           1706 East Eleventh Avenue
                                           Tampa, FL 33605
                                           Tel: (813) 226-3000; Fax: (813) 226-3001
                                           Email Designations: jvbarnes@law-fla.com
                                           and Secondary Electronic Mail Addresses: law-
                                           fla@outlook.com
                                           Attorneys for Defendants Matthew Swick, M.D.
                                           and All Florida Orthopaedic Associates, P.A.




                                               3
Case 8:19-cv-00449-CEH-JSS Document 14 Filed 03/05/19 Page 4 of 4 PageID 562




                            CERTIFICATE OF SERVICE
            I HEREBY CERTIFY that on March 5, 2019, I electronically filed the
    foregoing with the Clerk of the Court by using the CM/ECF system, which will send
    a notice of electronic filing to counsel of record.
                                       /s/Mindy McLaughlin
                                       Attorney




                                           4
